Citation Nr: 0405844	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with herniated disc at L5-S1, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from July 1992 to November 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Hartford, Connecticut, Regional 
Office (RO).


REMAND

The veteran contends that his service-connected back 
disability is more disabling than the current 40 percent 
rating reflects. 

He is currently in receipt of the maximum schedular 
evaluation under Diagnostic Code 5292 for severe limitation 
of motion of the lumbar spine.  Pursuant to Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997), when a veteran is 
receiving the maximum rating available for limitation of 
motion, remand is not appropriate in order to consider 
functional loss due to pain and 38 C.F.R. §§ 4.40, 4.45.  
Forty percent is also the maximum evaluation for severe 
lumbosacral strain under Diagnostic Code 5295.  Thus, any 
failure of the recent VA examiner to fully describe such 
functional loss does not mandate a remand for such 
information. 

The only applicable basis for an increased schedular rating 
for the back disability at issue is under the provisions of 
Diagnostic Code 5293.  What is unclear at this point, is 
whether the veteran presently suffers from intervertebral 
disc syndrome, associated with the service-connected lumbar 
spine disability.  If intervertebral disc syndrome is 
present, a higher schedular evaluation would be available 
under the provisions of Diagnostic Code 5293 and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 would be applicable to 
an evaluation under that diagnostic code.  See 63 Fed. Reg. 
31,262, VAOPGCPREC 36-97 (1998).

In this case, the Board finds that further medical evaluation 
is warranted.  Although the veteran underwent an examination 
for VA purposes in April 2003, the Board notes that the 
claims folder was not made available to the examiner.  
Additionally, the claims folder indicates that the veteran 
underwent surgery on February 26, 2002, however the report 
does not appear to be associated with the claims folder.  As 
a result, the current record is inadequate to render a fully 
informed decision on the issue without the benefit of medical 
expertise.  The VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his surgery in February 2002.  

Effective September 26, 2003, the schedular criteria for the 
spinal portion of the musculoskeletal system was again 
revised.  Because this file had been transferred to the 
control of the Board, the veteran has not been afforded the 
opportunity to be evaluated under the revised regulations, 
nor has the RO had the chance to evaluate the back impairment 
under the revised criteria.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The case is therefore REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
the February 26, 2002 surgical report and 
all other follow-up treatment records 
from G.J. Becker, M.D at the Orthopedic 
Associates of Hartford.  The veteran's 
assistance should be requested as needed 
in obtaining these records.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should make arrangements for 
the VA physician who conducted the 
examination in April 2003 (or another VA 
physician if this physician is not 
available), to review the record, examine 
the veteran and indicate the range of 
motion of the lumbar spine expressed in 
degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion.  The 
examiner should list all the 
manifestations of the service-connected 
back disorder separate from those of any 
other non-service-connected disorder.

The examiner should set forth the extent 
of any functional loss present in the 
veteran's lumbar spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected back 
disability has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected back disability should be 
described in adequate detail.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

The examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the back reasonably 
attributable to the service-connected 
lumbar spine disorder (versus other 
causes).  The examiner should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
examiner discuss the total duration of 
any incapacitating episodes over the past 
12 months (i.e. acute signs and symptoms 
due to intervertebral disc syndrome that 
require bedrest prescribed by a physician 
and treatment by a physician.)  Also a 
clear description of chronic orthopedic 
and neurological manifestations, i.e., 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly or nearly so, should 
be included.  All conclusions and 
opinions must be supported by complete 
rationale.  If a neurologic examination 
is needed in order to make this 
determination, that examination, 
including any relevant diagnostic 
testing, should be conducted.  

The addendum report must be based on a 
review of the claims folder.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
the April 2003 VA opinion.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The 
RO's review should include consideration 
of both the old and new criteria for 
rating spinal disorders.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


